Exhibit 10.1
 
ASSIGNMENT AGREEMENT
 
This ASSIGNMENT AGREEMENT (the “Agreement”), dated as of December 31, 2011 (the
“Effective Date”) by and among One Bio Corp., a Florida corporation
(“Assignor”), Global Fund Holdings, Corp., an Ontario corporation (the
“Assignee”), and Trade Finance Solutions Inc., an Ontario corporation (“TFS”)
(all parties referred to herein collectively as the “Parties”).
 
WHEREAS, on August 26, 2009, Assignor acquired 3,990 shares of common stock (the
"TFS Shares"), of TFS pursuant to that certain Share Purchase Agreement (the
“Share Purchase Agreement”) by and among Assignor, TFS and the stockholders of
TFS (the “Stockholders”) for a total consideration of $1,279,914 (the “Cash
Purchase Price”) and 17,066 shares of common stock of Assignor (the “Equity
Consideration”).  A copy of the Share Purchase Agreement is annexed hereto as
Exhibit A;


WHEREAS, the parties hereto agree that in lieu of receiving - the Equity
Consideration Assignee shall pay the Stockholders an aggregate of $73,384 in
cash (“Equity Consideration Cash Equivalent”). The Equity Consideration Cash
Equivalent shall be added to the Cash Purchase Price and paid as provided for in
the Stock Purchase Agreement. The parties hereto further agree that the Assignee
shall pay any outstanding Quarterly Installment Payments as defined in the Share
Purchase Agreement due up to Dec 31, 2011 on March 31, 2012.


WHEREAS, subject to the terms and conditions of this Agreement, Assignor desires
to assign to Assignee and Assignee wishes to assume the TFS Shares and the Share
Purchase Agreement and all of the obligations thereunder, including, but not
limited to, the Assignor’s obligation to pay the Cash Purchase Price and Equity
Consideration;


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:


1.           The foregoing recitals are adopted and incorporated herein by
reference.


2.           Assignor hereby agrees that, as of the Effective Date, it hereby
transfers all of its right title and interest in and to the TFS Shares to
Assignee and hereby assigns to Assignee the Share Purchase Agreement and all of
its rights and obligations thereunder, including, but not limited to, its
obligation to pay the Cash Purchase Price and Equity Consideration to the
Stockholders.


3.           Assignee hereby assumes and agrees to perform all covenants,
agreements, and undertakings of the Assignor which either have not yet been
performed by Assignor or those arising after the date hereof under the Share
Purchase Agreement.  Assignee hereby agrees to indemnify, protect, defend and
hold Assignor harmless from claims, demands, losses, actions or expenses,
including reasonable attorneys' fees, arising from obligations of the Assignor
regarding the Share Purchase Agreement.


4.           This Agreement and the Exhibits hereto embodies the entire
agreement among the parties relative to the subject matter, and there are no
oral or written agreements between the
parties, nor any representations made by either party relative to the subject
matter, which are not expressly set forth herein.
 
 
 
 

--------------------------------------------------------------------------------

 


5.           This Agreement may only be amended by a written instrument executed
by the party or parties to be bound thereby.


6.            In the event it becomes necessary for either party hereto to file
suit to enforce this Agreement or any provision contained herein, the party
prevailing in such suit shall be entitled to recover, in addition to all other
remedies or damages as herein provided, reasonable attorneys', paralegals', or
expert witnesses' fees and costs incurred in such suit at trial or on appeal or
in connection with any bankruptcy or similar proceedings.


7.           This Agreement may be executed in a number of identical
counterparts, including by facsimile or PDF, each of which for all purposes is
deemed an original, and all of which constitute collectively one (1) agreement,
but in making proof of this Agreement, it shall not be necessary to produce or
account for more than one such counterpart.
 
8.           This Agreement, and its enforcement, shall be governed by and
construed in accordance with the laws of the Province of Ontario, without giving
effect to conflicts of laws thereof.  Each of the parties consents to the
jurisdiction of the Courts of the Province of Ontario sitting in Toronto,
Ontario in connection with any dispute arising under this Agreement and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non-conveniens to the bringing of any such proceeding
in such jurisdiction.
 
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on as of the
date first above written.


ONE BIO CORP.                                           


By:
/s/ Marius Silvasan     Name: Marius Silvasan     Title: Chief Executive Officer
 


GLOBAL FUND HOLDINGS,
CORP.                                                                               
 
By:
/s/ Steve McDonald        Name: Steve McDonald     Title: President        


TRADE FINANCE SOLUTIONS
INC.                                                                              
 
By:
/s/ Peter Cook     Name: Peter Cook     Title: President        


                       
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SHARE PURCHASE AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4
 